UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2405



TAMMY L. LONDEREE,

                                              Plaintiff - Appellant,

          versus


CRUTCHFIELD CORPORATION, d/b/a Crutchfield
Corporation; MARK MAYNARD; JEFF CLATTERBUCK,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Charlottesville.    James H. Michael, Jr.,
Senior District Judge. (CA-99-31-3)


Submitted:   March 20, 2000                 Decided:   March 29, 2000


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tammy L. Londeree, Appellant Pro Se.      Bruce McCoy Steen, Kerri
Borchardt Taylor, MCGUIRE, WOODS, BATTLE & BOOTHE, Charlottesville,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tammy Londeree appeals the district court’s order dismissing

her action filed pursuant to 42 U.S.C.A. § 2000e-2000e-17 (West

1994 & Supp. 1999) for lack of personal jurisdiction.   We have re-

viewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Londeree v. Crutchfield Corp., No. CA-99-31-3

(W.D. Va. Sept. 29, 1999).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2